COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                '

                                                '                 No. 08-17-00051-CV
  IN RE: JIMMY LEE SWEED,
                                                '         AN ORIGINAL PROCEEDING
                               Relator.
                                                '                  IN MANDAMUS
                                                '


                                       JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus against

the Honorable Gonzalo Garcia, Judge of the 210th District Court of El Paso, Texas, and concludes

that Relator=s petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 14TH DAY OFMARCH, 2017.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.